DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Remark
The response  filed on May 25, 2022 has been acknowledged and  considered.
                Terminal Disclaimers
The terminal disclaimer filed on May 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,316,094B2 B2 and  U.S. Patent No. 10,889,694B2 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Double Patenting
The rejection of Claims 1, 12, 13, 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-15, 25-26,  29-30, 33-35, 36-40, 43-46  of U.S. Patent No. 10,889,649B2 because the terminal disclaimer has been field and accepted. 
The rejection of Claims 1, 12, 13, 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,316,094B2  because the terminal disclaimer has been field and accepted.  
The rejection of Claims 1, 12-13, 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of U.S. Patent No. 10,894,831B2 has been removed  because of the persuasive argument provided by Applicant. 
The rejection of Claims 1, 12-13, 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 10,301,387B2B2  has been removed  because of the persuasive argument provided by Applicant.
The rejection of Claims 1, 14, 15, 17, 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,081,680B2 has been removed  because of the persuasive argument provided by Applicant.
The rejection of Claims 1 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15  of U.S. Patent No. 10,406,179B2 has been removed  because of the persuasive argument provided by Applicant. 

Claims 1-20 are allowed. 

     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of using an antibody or antagonist of LILRB1 and an antibody to a cancer cell is novel that is free of teaching and suggestion in the state of art prior to the current Application originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/          Primary Examiner, Art Unit 1648